The Chancellor
held, that in such a case the guardian could not have an order to compel the supposed purchasers to take the property, without showing an agreement which was legally or equitably binding upon them, so as to support the jurisdiction of the court to enforce performance thereof by a summary application. He said the proper course for the special guardian in such a case was to make an agreement in writing, for the sale of the property, subject to the ratification of the court; specifying in such agreement the terms and conditions of the sale, and the manner in which the purchase money was to be secured, and the time of payment. And that such agreement should be signed by himself and the purchasers, so as to prevent any dispute as to the terms and conditions of the sale.
The guardian having reported the sale in this case upon the verbal information of an adult joint owner of the premises, and without having made any bargain for the sale, and the supposed purchasers having denied on oath that they ever made an.y agreement with him, or wdth any one in his behalf, the court allowed them their costs of opposing the application, to be paid by the special guardian.